Citation Nr: 0618053	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part 
denied entitlement to service connection for hepatitis C.  
This case was before the Board in December 2003 and February 
2005 when it was remanded for additional development.  That 
development has been completed and the case has been returned 
to the Board for adjudication.

Pursuant to the veteran's request, he was scheduled for a 
videoconference hearing that was held in November 2004 before 
the undersigned.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Hepatitis C was contracted by the veteran during military 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The RO considered the veteran's claim under the VCAA and 
applicable regulations.  Additionally, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  In a letter dated in March 2001, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2001 letter 
informed him that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the May 2002 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the May 2002 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran contracted 
hepatitis C during service or is causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

In this case, a VA examination of the veteran was obtained by 
the RO.  The VA opinion was quite thorough in nature.  These 
VA reports when viewed in conjunction with the lay and 
additional medical evidence associated with the claims file, 
is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  


Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran has been diagnosed with hepatitis C.  He 
contends, in essence, that this condition is causally related 
to exposure to blood and contagion while carrying wounded 
bodies in Vietnam.  In the alternative, he argues that it 
could be due to inoculations from an air gun that was reused 
on multiple servicemen, shared razors while shaving or dental 
care that was provided in less than sanitary conditions, 
during active duty.  See November 2004 Hearing Transcript.

The veteran's service personnel DD 214 form shows that he 
served in the infantry during the Vietnam Conflict.  For his 
service, he was awarded the Combat Infantry Badge, among 
other decorations.  The veteran's service medical records 
confirm a series of vaccinations during active duty.  These 
records, to include a February 1971 discharge examination 
report and a report of medical history, are otherwise 
negative for any findings attributable to hepatitis C, or 
exposure to known risk factors. 

The post-service medical records show that in 1979, the 
veteran was seriously injured with electrical burns to his 
arms and legs.  As a result of this injury, he underwent 
quadruple amputations.  The medical records reflect that 
during the amputation procedure the veteran lost 1500 cc of 
fluid.  As a result of the blood loss, he was given 4 units 
of packed red blood cells and 4 units of fresh frozen plasma 
(May 1979 medical reports).  The blood transfusion took place 
at a time when medical facilities did not screen blood for 
hepatitis C.  

Post-service medical records show that a liver biopsy 
performed in August 2000, revealed a diagnosis of hepatitis 
C.  Subsequent medical records reflect that the veteran has 
received treatment for hepatitis C, hemochromatosis and 
cirrhosis.  

In September 2005, the veteran underwent a VA examination.  
He reported that while in Vietnam, he was exposed to both 
friendly and enemy fire.  The veteran  related having been 
exposed to more blood, body parts and active bleeding than 
actual medics.  He also described sharing razors with other 
soldiers.  The veteran denied drug use or multiple sex 
partners.  The examiner identified two major risk factors; 
exposure to blood in Vietnam and the blood transfusion 
performed in 1979.  However, he stated that it was not 
possible for him to determine which risk factor was involved 
or was the cause of the hepatitis C inoculation.  He opined 
that it was as likely as not that the he could have gotten 
hepatitis C during Vietnam, just as it was as likely as not 
that he would have been infected by the 1979 blood 
transfusion.   The examiner concluded that he could not say, 
with any degree of medical certainty, which of these two risk 
factors was the source of his hepatitis C without 
speculation.  

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  The reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

In the opinion of the Board, the evidence is in equipoise as 
to the question at issue; that is, whether the veteran 
contracted hepatitis C due to exposure to tainted blood while 
serving in Vietnam. Resolving the benefit of the doubt in his 
favor, service connection for hepatitis C is warranted. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


